Citation Nr: 0832695	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
scar, claimed as the residual of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fever, claimed as a residual of ascaris infestation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision denied the 
veteran's attempts to reopen his claims for service 
connection for a scar and fever.  

The case was previously before the Board in January 2007, 
when it was remanded to provide the veteran additional 
notice.  The requested action has been completed.  The Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim to reopen his claim for 
service connection for a scar from a head injury and fever 
July 1993.  The veteran was notified of this decision that 
same month but did not file an appeal. 

2.  The evidence received subsequent to the July 1993 RO 
rating decision includes copies of VA treatment records dated 
to the present date.  These records do not show current 
disability manifested by a scar on the scalp or other 
residual of a head injury, or current fever.  


CONCLUSIONS OF LAW

1.  The July 1993 decision of the RO denying the veteran's 
attempt to reopen his claims service connection for a head 
injury and fever is final.  38 U.S.C.A. § 7105 (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  The evidence received since the July 1993 rating decision 
is not new and material, and the veteran's claims for service 
connection for a head injury and fever are not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in a letter dated May 2003 
which was prior to the initial adjudication of the veteran's 
claim for service connection.  

During the pendency of this appeal, In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) clarified VA's duty to notify in the context 
of claims to reopen.  As to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The veteran was 
provided this notice in letters dated March 2007 and July 
2007.  His claim was readjudicated in a Supplemental 
Statement of the Case dated June 2008.

With respect to the duty to assist the veteran, it is noted 
that the veteran's VA medical records have been obtained in 
connection with his claims.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  his 
contentions, service medical records, VA outpatient treatment 
records, and a VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's 
attempt to reopen his claims for service connection for a 
head injury and fever.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The RO denied the veteran's claim to reopen his claim for 
service connection for a scar from a head injury and fever 
July 1993.  The veteran was notified of this decision that 
same month but did not file an appeal.  Accordingly, this 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The evidence at the time of this rating decision consisted of 
the veteran's service medical records, and a VA examination 
report dated August 1972.  The service medical records 
revealed that the veteran had a head injury during service 
along with symptoms of fever at various times.  The service 
medical records also showed a diagnosis of ascaris 
infestation during service.  However, the veteran's February 
1968 separation examination report did not reveal any 
residual disabilities.  The August 1972 VA examination report 
indicated the veteran's scalp laceration during service was 
healed without any residual disability as no scar was 
discernable.  Also, the diagnosis was of a history of fever 
during service with no residuals.  

The veteran filed to reopen his claims for service connection 
for a head injury and fever along with other claims for 
service connection in March 2003.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decision includes recent VA medical treatment records.  
Although this evidence is new because it was not of record at 
the time of the prior rating decision, it is not "material" 
because does not additional evidence that was previously not 
of record.  Specifically, a large volume of VA medical 
records have been obtained.  These records fail to show the 
presence of a scar on the veteran's scalp or any other 
current residual of a head injury and laceration to the scalp 
during service.  The medical evidence also does not provide a 
diagnosis of any current disability manifested by a fever 
that is related to the veteran's resolved symptoms of fever 
during service.  Moreover, the claim submitted by the 
veteran, along with his notice of disagreement and 
substantive appeal fails to show any argument, or other 
assertion, that he has any current disability of head injury 
or fever that is related to service.  The evidence submitted 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the claims of service connection for head 
injury and fever may not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a scar, 
claimed as the residual of a head injury, that benefit 
remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for fever, 
claimed as a residual of ascaris infestation, that benefit 
remains denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


